Lewis, J.
1. Where, upon the trial of a claim case, it appeared that the judgment in favor of plaintiff in fi. fa. was based upon the report of an auditor which had been made the judgment of the court, that such report found in favor of plaintiff’s claim, that in copying the report upon the minutes the clerk omitted that portion thereof referring to the plaintiff’s claim, and that the court afterwards, upon written application made by the plaintiff, directed a fi. fa. to issue in her favor against the defendant for a definite amount, it was not error, on motion of counsel for plaintiff in fi. fa., to order a correction of the minutes so as to speak the truth in accordance with the undisputed facts above narrated. Such order directing the issuing of the fi. fa. constituted a valid judgment in favor of the plaintiff.
2. All other questions raised by the present record were determined by the decision of this court in the case of Parrott v. Baker, 82 Ga. 364.

Judgment affirmed.


All concurring, except Cobb, J., absent.